Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendments to the claims filed 02/22/22 and affidavit filed 03./08/22 have overcome the previous grounds of rejection upon discussion with SPE Sue Liu and in discussion with applicant’s attorneys Bethany Roahrig and Marcelo Pomerantz. Specifically, applicant’s claims are now directed to a liquid concentrated composition comprising between 46.74 and 51.69% by weight based on the total weight of the composition of FeHEDTA, which itself is 7.88-8.71% of iron in the FeHEDTA based on the molecular weight of the HEDTA and Fe3+, approximately between 1.84 and 2.5 wt% of humate based on the total weight of the composition, microelements at approx. between 1.45-1.67% by weight based on the total weight of the composition, soy hydrolysate at approx. between 1.88 and 2.5% by weight based on the total weight of the composition, a wetting agent at approx. between 0.34-0.42% by weight based on the total weight of the composition; molasses desugarized solubles at approx. between 39.17 -42.01% by weight based on the total weight of the composition. Applicants composition is effective for controlling weeds when diluted to between 11% and 16.5% of concentrated formula to the total volume. Applicant’s instantly claimed liquid concentrate composition is different from the prior art because firstly Wikeley does not limit the type of chelated iron that is useful in their granule plant nutrient composition, and does not specifically teach HEDTA or the use of FeHEDTA for killing weeds, e.g. Wikeley (from IDS) and Hudetz (from IDS and both previously cited in parent cases) do not note any criticality for the amount of iron/FeHEDTA to fall within the specifically claimed ranges of 46.74 and 51.69% by weight based on the total weight of the composition of FeHEDTA, which contains 7.88-8.71% of iron (based on the molecular weight of Fe3+ vs HEDTA). Wikeley also teaches using calcium lignin as a binder for particles/granules .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-3 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ERIN E HIRT/Primary Examiner, Art Unit 1616